Mr. JUSTICE GREEN, dissenting: I consider plaintiff’s testimony to clearly indicate that any railroad cars standing west of the propane lead track crossing were on the spur running in a northwesterly direction from the propane lead track. Plaintiff’s exhibit No. 3 showed that from the area on Interstate Road No. 2, just north of the crossing, the view down the propane lead track to the west would not have been obstructed by any cars that might have been on the spur. The train striking plaintiff’s vehicle came from the west. Any obstruction 300 to 400 feet east of the crossing would not have obstructed the view to the west. I agree with the majority’s interpretation of the law. Under my interpretation of the evidence, plaintiff was contributorily negligent as a matter of law. For that reason, I would reverse.